     Case 5:21-cr-00105-JGB Document 302 Filed 07/23/21 Page 1 of 3 Page ID #:1028



1
2
3
4
5
6
7
8
                   IN THE UNITED STATES DISTRICT COURT
9
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. 5:21-cr-00105-JGB
     UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                       Plaintiff,
14
                  v.
15
     MANUEL JESUS APPEL,
16
17                     Defendant.
18
19         On July 23, 2021, Defendant Manuel Jesus Appel made his initial
20   appearance on the Indictment filed in this matter. Robert Bernstein of the
21   Indigent Defense Panel was appointed to represent Defendant. Defendant
22   submitted on the detention recommendation in the Pretrial Services Report.
23         ☒     On motion of the Government [18 U.S.C. § 3142(f)(1)] in a case
24   allegedly involving a narcotics or controlled substance offense with maximum
25   sentence of ten or more years.
26         ☒     On motion by the Government or on the Court’s own motion
27   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
28   defendant will flee.
     Case 5:21-cr-00105-JGB Document 302 Filed 07/23/21 Page 2 of 3 Page ID #:1029



1          The Court concludes that the Government is entitled to a rebuttable

2    presumption that no condition or combination of conditions will reasonably

3    assure the defendant’s appearance as required and the safety or any person

4    or the community [18 U.S.C. § 3142(e)(2)].

5          The Court finds that no condition or combination of conditions will

6    reasonably assure:

7                ☒ the appearance of the defendant as required.

8                ☒ the safety of any person or the community.

9          The Court has considered the following:

10         (a) the nature and circumstances of the offense(s) charged, including

11         whether the offense is a crime of violence, a Federal crime of terrorism,

12         or involves a minor victim or a controlled substance, firearm, explosive,

13         or destructive device;

14         (b) the weight of evidence against the defendant;

15         (c) the history and characteristics of the defendant; and

16         (d) the nature and seriousness of the danger to any person or the

17         community.

18   See 18 U.S.C. § 3142(g) The Court also considered the report and

19   recommendation of the U.S. Pretrial Services Agency.

20         The Court bases its conclusions on the following:

21         As to risk of non-appearance:

22               ☒      unknown background information, as Defendant declined

23   to interview unless in the presence of an attorney.

24               ☒      unknown bail resources.

25               ☒      in or around October 2020, Defendant sustained a pretrial

26   release violation and was subsequently remanded into custody.

27         As to danger to the community:

28
                                            2
     Case 5:21-cr-00105-JGB Document 302 Filed 07/23/21 Page 3 of 3 Page ID #:1030



1                ☒     currently serving a federal sentence, having been convicted

2    of a federal controlled substance related statute (Class B Felony) in the

3    Southern District of California

4                ☒     prior violation of pretrial release conditions.

5                ☒     seriousness of current charges.

6          It is therefore ORDERED that Defendant Manuel Jesus Appel be

7    detained until trial. The defendant will be committed to the custody of the

8    Attorney General for confinement in a corrections facility separate, to the

9    extent practicable, from persons awaiting or serving sentences or being held

10   in custody pending appeal. The defendant will be afforded reasonable

11   opportunity for private consultation with counsel. On order of a Court of the

12   United States or on request of any attorney for the Government, the person

13   in charge of the corrections facility in which defendant is confined will deliver

14   the defendant to a United States Marshal for the purpose of an appearance in

15   connection with a court proceeding. See 18 U.S.C. § 3142(i).

16   Dated: July 23 , 2021
17
18                                  _______________________________
19                                  PATRICIA DONAHUE
                                    UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
                                             3
